DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 7-9 of the response, filed 07/05/2022, with respect to the rejection(s) of claim(s) 1, 2 and 11 under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Publication No. 2018/0061615 (Kim)/ the rejection of claim 3 under 35 U.S.C. § 103 as being unpatentable over Kim in view of U.S. Publication No. 2016/0056021 (Tsujimoto)/ the rejection(s) of claims 4, 5 and 6 under 35 U.S.C. § 103 as being unpatentable over Kim as in view of U.S. Publication No. 2017/0301518 (Hosaka) ( particularly the argument that Kim at best adjusts flow rates or amounts of gases using a dedicated structural configuration, in contrast, amended claim 1 specifically requires a controller (instead of using a dedicated structural configuration) that is configured to control the gas block based on a difference of the discharge holes such that the gas is supplied to the partitioned regions at different flow rates) have been fully considered and are persuasive.  Therefore, the rejection(s) has been withdrawn.  However, upon further consideration and search, a new ground(s) of rejection of claims 1-2, 3, 11 under 35 U.S.C 102(a)(1)/claims  4-5, 6 under 35 U.S.C 103 is made in view of newly cited primary reference of Tsujimoto et al (US 9,583,315) and previously cited secondary reference of Hosaka et al (US 2017/0301518) as set forth in detail below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


         Claim(s) 1-2, 3, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsujimoto et al (US 9,583,315)
    Tsujimoto discloses an apparatus for treating a wafer W/substrate (see abstract), the apparatus comprising: 
   a chamber 102 having a treating space for treating the substrate W (col 4, lines 40-45)
   a substrate support unit 105 configured to support the substrate W in the treating space (col 4, lines 50-53, fig. 1)
 a gas supply unit 150 configured to supply gas into the treating space (col 8, lines 61-67)
and a plasma source 116 configured to generate plasma from the gas supplied to the treating space (col 5, lines 5-17, col 7, lines 35-40, fig. 1)
wherein the gas supply unit includes, a shower head unit 140 at a top portion of the chamber and facing the substrate support unit 105 (col 9, lines 1-5, fig. 1), the shower head unit 140 including a plurality of discharge holes 141a configured to discharge the gas therethrough (col 9, lines 2-6, fig. 2)
   a gas block 130 configured to supply the gas to the shower head unit 140 (col 8, lines 60-65, fig. 1), wherein the shower head unit 140 has partitioned regions defined therein and the partitioned regions are configured to communicate with corresponding ones of the discharge holes, respectively (col 9, lines 1-25, fig. 2), wherein the apparatus further include a flow rate controller/a controller that is configured to control the gas block 161 based on a difference of the discharge holes such that the gas is supplied to the partitioned regions at different flow rates  ( col 9, lines 60-67, col 10, lines 1-12, col 13, lines 59-65, col 14, lines 50-67, fig. 5A-5B)
  Regarding claim 2, Tsujimoto discloses wherein when viewed from above, the partitioned regions include: a first region containing a center, and a second region surrounding the first region (col 9, lines 14-25, figs. 2, 5A)
 wherein the gas block 130 includes, a body having a pipe/first fluid channel 170 defined therein and connected to the first region and a pipe/second fluid 173 channel defined therein and connected to the second region (col 9, lines 60-67, fig. 1)
a valve 175a/ a first adjuster configured to adjust a first flow rate of the gas flowing in the first fluid channel 170, and a valve 175d/ a second adjuster configured to adjust a second flow rate of the gas flowing in the second fluid channel 173 (col 9, lines 60-67, col 10, lines 1-5, fig. 1), 
 and wherein the flow rate controller/controller is configured to control the first and second valves/adjusters such that the first flow rate and the second flow rate are different from each other (col 10, lines 1-12, col 14, lines 55-65)
 Regarding claim 3, Tsujimoto discloses that the flow rate controller/controller is configured to control the first and second adjusters such that the first flow rate (center region) is higher than the second flow rate (a region surrounding the center region) (col 10, lines 5-12, col 15, lines 1-8)
  Regarding claim 11, Tsujimoto discloses that the shower head unit includes, a discharge plate 141 facing the substrate support unit 105 and including the plurality of discharge holes 141a, a distribution plate 143 on the discharge plate and configured to heat and distribute the gas, and an introducing plate 142 on the distribution plate 143 (col 9, lines 1-20, figs. 1, 2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

       Claims 4-5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al (US 9,583,315) as applied to claims 1-2, 3, 11 above and further in view of Hosaka et al (US 2017/0301518) 
  The features of claims 1-2 are set forth in paragraph 4 above. Unlike the instant claimed inventions as per claims 4-5, Tsujimoto fails to specifically disclose the limitations of wherein the controller is configured to control the first adjuster to increase the first flow rate as a number of processes to treat the substrate increases/wherein the controller is configured to control the second adjuster to increase the second flow rate as a number of processes to treat the substrate increases
 Hosaka discloses a plasma apparatus for treating a substrate, the apparatus comprises a gas controller 67, wherein the controller is configured to control the gas flow rate as a number of processes ST to treat the substrate increases from ST1 to ST3 (page 4, para 0051, page 7, paras 0078-0080)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured Tsujimoto’s controller to control the first adjuster /second adjuster to increase the first flow rate/second flow rate as a number of processes to treat the substrate increases to accurately control the temporal change of the flow rate of the gas which is supplied to the processing space as taught in Hosaka (pages 8-9, para 0105)
 Regarding claim 6, the modified reference of Tsujimoto would have disclosed that the flow rate controller/controller is configured to control the first and second adjusters to increase the first and second flow rates, respectively, such that a flow rate of the gas to be supplied to a space between the shower head unit and the substrate support unit is uniform/constant (col 9, lines 44-55, col 10, lines 1-12)


Allowable Subject Matter
Claims 12-16 allowed. The reason for allowance of independent claim 12 (previously dependent claim 12) has been stated in the office action dated 05/09/2022

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimizu et al (US-20190067031)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713